Allowable Subject Matter
Claims 1-3, 5-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:		A gas burner comprising: a notch formed in a lower surface of a body of the burner base, the notch defining a bridge having a spark igniter disposed on a bottom surface of the bridge, and a gap between a distal end and a bottom wall of the annular recess when a burner cap is received therein provides fluid communication between the slot and the notch. 							The closest prior art of US Pub 20200256557 (Rasi), 20160327277 (Emiliani) and 5924860 (Massey) discloses a gas burner comprising: a base having a body with an opening extending axially therethrough, a raised annular band in the body surrounding the outlet of the opening, a flange in periphery of the body to define an annular recess,  a slot in the band and a cap over the body having a peripheral side wall received within the annular recess and a gas burner port formed in the peripheral side wall of the cap but does not disclose the combination of features mentioned above, in particular, about notch with a bridge having a spark igniter disposed on a bottom surface of the bridge and a gap, and such cannot be modified as it claimed in the invention without impermissible hindsight. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached during Monday-Thursday between 8am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799